 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     WESTERN DISTRICT OF LOUISIANA

 6    IN RE:                                                       CASE NO: 19-80075
       HAILEY, STEVEN A                                            DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 13


 9

10

11
     On 7/21/2021, I did cause a copy of the following documents, described below,
12   Motion and Order

13

14

15

16

17

18

     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
19
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
     incorporated as if fully set forth herein.
20
     I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
21   com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
22   fully set forth herein.
     Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
23   served electronically with the documents described herein per the ECF/PACER system.

24   DATED: 7/21/2021
                                                      /s/ L. Laramie Henry
25                                                    L. Laramie Henry 26333

26                                                    L. Laramie Henry
                                                      P.O. Box 8536
27                                                    Alexandria, LA 71306
                                                      318 445 6000
28


               19-80075 - #79 File 07/21/21 Enter 07/21/21 08:56:26 Main Document Pg 1 of 5
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       WESTERN DISTRICT OF LOUISIANA
5
        IN RE:                                                           CASE NO: 19-80075
6
        HAILEY, STEVEN A                                                 CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 13
8

9

10

11   On 7/21/2021, a copy of the following documents, described below,

     Motion and Order
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 7/21/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                L. Laramie Henry
                                                                  L. Laramie Henry
28                                                                P.O. Box 8536
                                                                  Alexandria, LA 71306


                19-80075 - #79 File 07/21/21 Enter 07/21/21 08:56:26 Main Document Pg 2 of 5
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO
1LABEL MATRIX FOR LOCAL NOTICING         1ST FRANKLIN FINANCIAL                   1ST FRANKLIN FINANCIAL CORPORATION
05361                                    PO BOX 404                               ATTN ADMINISTRATIVE SERVICES
CASE 19-80075                            MARKSVILLE LA 71351-0404                 PO BOX 880
WESTERN DISTRICT OF LOUISIANA                                                     TOCCOA GA 30577-0880
ALEXANDRIA
TUE JUL 20 17-07-12 CDT 2021




AVOYELLES PARISH SHERIFF                 DEAN MORRIS LLP                          DEAN MORRIS LLC
675 GOVERNMENT ST                        ATTORNEYS AT LAW                         CO JASON R SMITH
MARKSVILLE LA 71351-2922                 PO BOX 2867                              1505 N 19TH STREET
                                         MONROE LA 71207-2867                     MONROE LA 71201-4941




DIRECTV LLC                              DISCOVER BANK                            DISCOVER FINANCIAL
BY AMERICAN INFOSOURCE LP AS AGENT       DISCOVER PRODUCTS INC                    PO BOX 3025
PO BOX 5008                              PO BOX 3025                              NEW ALBANY OH 43054-3025
CAROL STREAM IL 60197-5008               NEW ALBANY OH 43054-3025




DEBTOR                                   EXCLUDE
STEVEN A HAILEY                          L LARAMIE HENRY                          IRS   INSOLVENCY UNIT BKR
1252 HWY 1194                            PO BOX 8536                              PO BOX 7346
MARKSVILLE LA 71351-4439                 ALEXANDRIA LA 71306-1536                 PHILADELPHIA PA 19101-7346




LOUISIANA DEPARTMENT OF REVENUE          LOUISIANA DEPARTMENT OF REVENUE          LOUISIANA DEPARTMENT OF REVENUE AND
PO BOX 66658                             BANKRUPTCY SECTION                       TAXATION
BATON ROUGE LA 70896-6658                PO BOX 66658                             ATTN BANKRUPTCY DIVISION
                                         BATON ROUGE LA 70896-6658                PO BOX 66658
                                                                                  BATON ROUGE LA 70896-6658




LOUISIANA DEPT OF PUBLIC SAFETY          LOUISIANA OFFICE OF DEBT RECOVERY        MONEY SHACK
OFFICE OF MOTOR VEHICLES                 PO BOX 3315                              105 BOLTON AVE
PO BOX 64886                             BATON ROUGE LA 70821-3315                ALEXANDRIA LA 71301-7164
BATON ROUGE LA 70896-4886




NATIONSTAR MORTGAGE LLC                  NATIONSTAR MORTGAGE LLC DBA MR COOPER    ONEMAIN
PO BOX 619096                            DEAN MORRIS LLC                          PO BOX 3251
DALLAS TX 75261-9096                     CO JASON R SMITH                         EVANSVILLE IN 47731-3251
                                         1505 N 19TH STREET
                                         MONROE LA 71201-4941




OFFICE OF DISTICT COUNSEL                ONEMAIN FINANCIAL                        ONEMAIN FINANCIAL
INTERNAL REVENUE SERVICE                 ATTN BANKRUPTCY                          PO BOX 3251
PO BOX 30509                             601 NW 2ND STREET                        EVANSVILLE IN 47731-3251
NEW ORLEANS LA 70190-0509                EVANSVILLE IN 47708-1013




ONEMAIN FINANCIAL GROUP LLC              ONEMAIN FINANCIAL GROUP LLC 7004         KEVIN J PAYNE
ROGERS CARTER PAYNE LLC                  CO C T CORPORATION SYSTEM                4415 THORNHILL AVENUE
4415 THORNHILL AVE                       3867 PLAZA TOWER DR                      SHREVEPORT LA 71106-1553
SHREVEPORT LA 71106-1553                 BATON ROUGE LA 70816-4378




             19-80075 - #79 File 07/21/21 Enter 07/21/21 08:56:26 Main Document Pg 3 of 5
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

                                          CANADA
RAPITAL CAPITAL                           RAPITAL CAPITAL                         MATTHEW RESOR
40 E MAIN ST SUITE 508R                   PO BOX 1329                             JACKSON MCPHERSON LLC
NEWARK DE 19711-4639                      KAHNAWAKE QUEBEC J0L 1B0                935 GRAVIER STREET SUITE 1400
                                          PO BOX 1329                             NEW ORLEANS LA 70112-1678
                                          KAHNAWAKE QC J0L1B0




SN SERVICING CORPORATION                  SN SERVICING CORPORATION                SETERUS INC
323 FIFTH ST                              CO JACKSON MCPHERSON LLC                PO BOX 619096
EUREKA CA 95501-0305                      935 GRAVIER STREET SUITE 1400           DALLAS TX 75261-9096
                                          NEW ORLEANS LA 70112-1678




SETERUS INC                               SETERUS INC AS AUTHORIZED SUBSERVICER   JASON R SMITH
CO JASON R SMITH                          FOR                                     HUDSON POTTS BERNSTEIN LLP
1505 NORTH 19TH STREET                    DEAN MORRIS LLC                         1800 HUDSON LANE SUITE 300
MONROE LA 71201-4941                      CO JASON R SMITH                        MONROE LA 71201-5748
                                          1505 N 19TH STREET
                                          MONROE LA 71201-4941




STATE OF LOUISIANA DEPARTMENT OF LABOR    JON C THORNBURG                         OFFICE OF U S TRUSTEE
DELINQUENT ACCOUNTS UNITUI TECH SUPPORT   CH 13 TRUSTEE                           300 FANNIN ST SUITE 3196
1001 NORTH 23RD STREET ROOM 322           PO BOX 11877                            SHREVEPORT LA 71101-3122
BATON ROUGE LA 70802-3338                 ALEXANDRIA LA 71315-1877




US BANK TRUST NATIONAL ASSOCIATION AS     US ATTORNEYS OFFICE                     VERIZON WIRELESS
TRUSTEE OF THE IGLOO SERIES IV TRUST      WESTERN DISTRICT OF LOUISIANA           ATTN VERIZON WIRELESS BANKRUPTCY ADMINI
SN SERVICING CORPORATION                  300 FANNIN STREET SUITE 3201            500 TECHNOLOGY DR STE 550
323 5TH STREET                            SHREVEPORT LA 71101-3068                WELDON SPRING MO 63304-2225
EUREKA CA 95501-0305




VERNELL M HAILEY                          WELLS FARGO BANK NA                     WELLS FARGO EDUCATION FNCL SRVS
1252 HWY 1194                             WELLS FARGO EDUCATION FINANCIAL         ATTN BANKRUPTCY
MARKSVILLE LA 71351-4439                  SERVICES                                PO BOX 5185
                                          PO BOX 10438 MAC F8235-02F              SIOUX FALLS SD 57117-5185
                                          DES MOINES IA 50306-0438




             19-80075 - #79 File 07/21/21 Enter 07/21/21 08:56:26 Main Document Pg 4 of 5
ADDRESSES WHERE AN EMAIL IS PRESENT WERE SERVED VIA "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.

(U.S. Trustee)                           (Trustee)                                (Creditor)
Office of U. S. Trustee                  Jon C. Thornburg                         Seterus, Inc., as authorized
300 Fannin St., Suite 3196               Ch. 13 Trustee                           subservicer for Federal National
Shreveport, LA 71101                     PO Box 11877                             Mortgage Association (Fannie Mae), a
                                         Alexandria, LA 71315                     corporation organized and existing
USTPRegion05.SH.ECF@usdoj.gov                                                     under the Laws of The United States of
                                         ch13alex@ch13alex.com                    America
                                                                                  Dean Morris, LLC
                                                                                  C/O Jason R. Smith
                                                                                  1505 N. 19th Street
                                                                                  Monroe, LA 71201
                                                                                  represented by:
                                                                                  Jason R. Smith
                                                                                  Hudson, Potts & Bernstein, LLP
                                                                                  1800 Hudson Lane, Suite 300
                                                                                  Monroe, LA 71210

                                                                                  jsmith@hpblaw.com

(Creditor)                               (Creditor)                               (Creditor)
SN Servicing Corporation                 OneMain Financial Group, LLC             Nationstar Mortgage LLC d/b/a Mr.
323 Fifth Street                         Rogers, Carter & Payne, LLC              Cooper
Eureka, CA 95501                         4415 Thornhill Ave.                      Dean Morris, LLC
Tax ID / EIN: XX-XXXXXXX                 Shreveport, LA 71106                     C/O Jason R. Smith
represented by:                          318861111                                1505 N. 19th Street
Matthew Resor                            represented by:                          Monroe, LA 71201
Jackson & McPherson, LLC                 Kevin J. Payne                           represented by:
935 Gravier Street, Suite 1400           4415 Thornhill Avenue                    Jason R. Smith
New Orleans, LA 70112                    Shreveport, LA 71106                     Hudson, Potts & Bernstein, LLP
                                                                                  1800 Hudson Lane, Suite 300
mresor@jacksonmcpherson.com              bknotice@rogerscarterlaw.com             Monroe, LA 71210

                                                                                  jsmith@hpblaw.com




(Creditor)                               (Debtor)
Louisiana Department of Revenue          Steven A. Hailey
P.O. Box 66658                           1252 Hwy. 1194
Baton Rouge, LA 70896                    Marksville, LA 71351
                                         represented by:
                                         L. Laramie Henry
                                         P.O. Box 8536
                                         Alexandria, LA 71306

                                         laramie@henry-law.com




             19-80075 - #79 File 07/21/21 Enter 07/21/21 08:56:26 Main Document Pg 5 of 5
